DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 1/18/2022.
2. 	Claims 1-5, 7-12, 14-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-12, 14-19
Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following limitation in claims 1, 8 and 15 is indefinite because it is not clear what Applicant refers to by “continuous transfer of funds.”
wherein resource streaming comprises continuous transfer of funds from the resource account belonging to the user to the vendor account;
Funds are typically paid at the beginning or end of stream.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14-19
Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Examiner notes that concepts recited in the independent claims – receiving, generating and transmitting a request to configure resource streaming service from a vendor; receiving and populating resource streaming service with configuration details to create a streaming service; requesting authorization from a user for resource streaming from user resource account; initiating continuous resource streaming; and activating streaming buffer comprising time delay based on resource allocation vector – fall under the groupings of Commercial or Legal Interactions and thus constitute Certain Methods of Organizing Human Activity as in: delivering content based on user information (Intellectual Ventures v. Symantec; Affinity Labs v. Amazon; Customedia v. Dish); receiving copyrighted media in exchange for watching a selected advertisement (Ultramercial v Hulu); streaming audio/visual data over a communications system (Two-Way Media); wirelessly communicating regional broadcast content to an out-of-region recipient (Affinity Labs v Amazon).
Hence, the independent claims recite an abstract idea.
The dependent claims merely limit the abstract idea to – examples of streaming service configuration details, receiving a resource call comprising user authentication credentials, verifying user resource account by comparing available resource balance with maximum, activating resource streaming buffer – which are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: a processing device and a user device.  Based on Para [0017] of the Specification, the term user device or mobile device may refer to mobile phones, personal computing devices, tablet computers, wearable devices and/or portable electronic device capable of receiving and storing data.  Examiner thus notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – creating a payment account; creating and tracking the state of a payment object for money transfer; receiving and associating customer balance with incoming money transfer based on matching code; allocating funds to payment amount, authorize streaming for maximum projected streaming cost – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – receiving, generating and transmitting a request to configure resource streaming service from a vendor; receiving and populating resource streaming service with configuration details to create a streaming service; requesting authorization from a user for resource streaming from user resource account; initiating continuous resource streaming; activating streaming buffer comprising time delay based on resource allocation vector – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving, generating and transmitting a request to configure resource streaming service from a vendor; receiving and populating resource streaming service with configuration details to create a streaming service; requesting authorization from a user for resource streaming from user resource account; initiating continuous resource streaming; activating streaming buffer comprising time delay based on resource allocation vector – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 8-12, 14-19
Claims 1-7, 8-12, 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gallant et al. (US 2015/0039680 A1) in view of Maharajh et al. (US 2011/0225417 A1)

Claim 1:
A system for resource allocation platform for resource allocation based on service streaming, the system comprising: 
at least one memory device with computer-readable program code stored thereon; 
at least one communication device; 
at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device to: 
receive a request to configure a resource streaming service from a vendor service system; 
(See Gallant: Para [0064] (“receiving a request for media content from user equipment, such as a subscriber mobile device”)
generate a resource streaming service configuration for the resource streaming service; 
(See Gallant: Para [0046] (“The MSG 135 can identify media streams, request an allotment of media duration associated with a time-denominated quota, permit, block or modify requests for media content from a client device to a media server, optionally modify the media content, and deliver the media content to a requesting subscriber mobile device.”)
transmit a request for streaming service configuration details to a vendor service system; 
(See Gallant: Para [0041] (“The request can traverse mobile data network 16 and be relayed to media service gateway 135.”)
receive streaming the service configuration details from the vendor service system and populate the resource streaming service configuration with the received streaming service configuration details to create a configured streaming service; 
(See Gallant: Para [0064] (“receiving a request for media content from user equipment, such as a subscriber mobile device”)
request authorization from a user for resource streaming, wherein resource streaming comprises continuously streaming resources from a resource account belonging to the user to a vendor account to pay for the configured streaming service, wherein resource streaming comprises continuous transfer of funds from the resource account belonging to the user to the vendor account;
(See Maharajh: Para 
[0455] (“The MTSB service may be used in conjunction with a container or digital locker. The digital locker is a digital media service that allows an end user to purchase and rent media contents for playback using the IP enabled device of their choice.”)
[0458] (“FIG. 23 illustrates a typical usage scenario for the digital locker. A user downloads the media application to his mobile device and creates an account for his family using the application. At the same time, the user associates his mobile device with the account.”)
(See Gallant: Para [0061] (“The subscriber database 410 authenticates and authorizes users and provides subscription profile information.”)
initiate a resource stream from the resource account belonging to the user to the vendor account, wherein resources are streamed continuously from the resource account belonging to the user to the vendor account for a period of time that a streaming service is ongoing.
(See Gallant: Para [0051] (“In an example, the media server 404 delivers audio or video content across a global network, for example, from YouTube™, Netflix™, or Spotify™, among others.”)
activate a resource streaming buffer, wherein the resource streaming buffer comprises a time delay of the resource stream from the resource account belonging to the user to the vendor account based on a predetermined multiple of a resource allocation vector or a determined latency in communication between the resource allocation platform and vender service system.
(See Maharajh: Para 
[0622] (“Seamless transition from the first to the preferred source may be facilitated by pipelining content 128 from the first source to establish a buffer of content 128 that is accessed until the preferred source playback is available.”)
[0980] (“The playback queue 8128 may form a buffer.  The playback queue 8128 may be connected to the download algorithm 8124 and the media player 8140.  The buffer may be formed between the download algorithm 8124 and the media player 8140.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Gallant as it relates to video quota management to include Maharajh as it relates to digital rights in mobile environment.  The motivation for combining the references would have been to prevent unauthorized users from accessing content.

Claims 8, 15 are similar to claim 1 and hence rejected on similar grounds.

Claim 2:
wherein the streaming service configuration details further comprise a resource allocation vector for the resource streaming service, wherein the resource allocation vector is a rate metric equal to a resource amount per unit of time.
(See Gallant: Para [0020] (“a time-denominated quota can be adjusted based on quality levels or metrics associated with the delivered media content”)

Claims 9, 16 are similar to claim 2 and hence rejected on similar grounds.

Claim 3:
wherein the streaming service configuration details further comprise a streaming service identification, a resource type, a time metric, and a maximum resource amount or maximum time for the resource streaming service.
(See Gallant: Para [0059] (“minimum or maximum video resolution”)

Claims 10, 17 are similar to claim 3 and hence rejected on similar grounds.

Claim 4:
receiving a resource call from the vendor service system before initiating the resource stream, wherein the resource call comprises user authentication credentials for accessing the resource account belonging to the user.
(See Gallant: Para [0061])

Claims 11, 18 are similar to claim 4 and hence rejected on similar grounds.

Claim 5:
verifying resource account belonging to the user for the configured streaming service prior to initiating the resource stream by comparing available resource balance of the resource account belonging to the user to a maximum resource amount for the configured streaming service.
(See Gallant: Para [0065] (“For example, the credit control server can verify that the subscriber has enough balance within the time-denominated quota to grant a request from the credit control client for providing the media content.”)

Claims 12, 19 are similar to claim 5 and hence rejected on similar grounds.

Claim 7
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gallant et al. (US 2015/0039680 A1) in view of Maharajh et al. (US 2011/0225417 A1) further in view of Valz (US 2008/0154798 A1).

Claim 7:
transmit a projected maximum resource cost to the user via a user device prior to resource streaming, wherein the projected maximum resource cost comprises a resource allocation vector multiplied by a maximum amount of time that the resource streaming service is ongoing; and 
transmit an authorization request to the user via the user device to verify acceptance of the projected maximum resource cost; and 
authorize initiation of resource streaming in response to receiving authorization from the user for the projected maximum resource cost.
(See Valz: Para [0057] (“For example, dynamic pricing system 20 may compute an initial baseline price for a digital content object. A user may accept this baseline price or override this suggestion and input a desired baseline price. Still further, as to the price for a given content object, the dynamic pricing system 20 may be constrained by a minimum and/or maximum price (configured by a user or algorithmically determined by the dynamic pricing system 20).”)
[0076] (“Furthermore, the context-driven pricing algorithm may also return the maximum and minimum pricing parameters to the user for acceptance or override.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Gallant + Maharajh to include Valz as it relates to dynamic pricing for digital content.  The motivation for combining the references would have been to obtain higher profit margin for delivering high resolution content.

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
101
Applicant analogizes the pending claims to Example 40 of the Subject Matter Eligibility Examples (“Adaptive Monitoring of Network Traffic Data”).  Applicant argues that similar to Example 40, the pending claims provide an exact means of payment based on the relative amount of goods or services accessed or stream according to a predefined streaming vector.  Applicant argues, citing Para [0051] of the Specification that the claims increase efficiency.
Examiner finds this unpersuasive.
Example 40 is directed to a particular improvement in collecting traffic data on a network.  Specifically, the method limits collection of additional protocol data to when the initially-collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance.  The improvement in Example 40 is related to “improved network monitoring,” which improves network technology. 
Claim 1 is distinguished from Example 40 because claim 1 does not recite any improvements to network technology.  Unlike Example 40, the current invention is not directed to addressing technological difficulties related to analyzing data packet flow in networks.  Claim 1 is not directed to packet data flow analysis.  Merely activating a resource stream buffer is not technical improvement – it is merely displaying content which is extra solution activity.  Transfer of funds from resource account to vendor account is merely watching content in exchange for funds which constitutes commercial or legal interactions under the PEG 2019.
Example 40 was deemed patent-eligible because it provided network data flow measurement for diagnosis.  The comparison in the claim of Example 40 that determined when to collect additional traffic data was for the purpose of improving network monitoring, avoiding “excess traffic volume on the network and hindrance of network performance.  The improvement in Example 40 is thus related to “improved network monitoring.” In contrast, it is clear from Para [0051] of the Specification, that the present claims are directed to a payment scheme.  
Para [0051] (“For instance, if the pre-determined resource streaming buffer is programmed to be a multiple of 4, and a particular vendor streaming service has an allocation vector of 4 dollars per minute, the resource allocation platform may withhold 16 dollars at the resource allocation platform at all times during an active streaming period in order to avoid transmitting more resources than necessary due to latency of streaming information received from the vendor service system.  In other embodiments, the resource allocation platform may alternatively delay deduction from the user resource account based on the resource streaming buffer as opposed to deducting the resources from the user resource account and holding the resources at the resource allocation platform 206.”)
Based on Para [0051], the resource allocation platform delays deduction streaming costs from user account to account for latency delay experience by the user.  It could not be clearer from the Specification that the focus of the claimed invention is not on reducing resource consumption or otherwise avoiding hindrance of network performance, i.e., on improving technology or a technical field; rather the focus of the invention is delaying collecting costs from users because of latency experienced by the user.  Delayed payment is not a technical improvement but instead a business or commercial practice of compensating viewers for delayed transmission.  
For the above reasons, the claimed steps fail because they describe business solution (delayed payment) to technical problems (latency delay) rather than technical solutions to technical problems.
Claim 1 merely recites the steps of receiving a request to configure streaming resource from a streaming service, request and obtain streaming service configuration details and streaming authorization, initiate a stream and activate a streaming buffer comprising time delay at a high level of generality.  This is no more than conceptual advice for requesting and receiving streaming resource, and does not recite any particular implementation.  See Affinity Labs of Texas v. DIRECTV (Fed. Cir. 2016) (to receive a streaming media signal in the wireless cellular telephone device corresponding to the regional broadcasting channel).  At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem.  See Affinity Labs of Texas, LLC v. Amazon.com Inc., 838 F.3d 1266, 1269 (Fed. Cir. 2016) (“The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea.”).
The claim does not recite a specific technological way initiating or activating streaming from a resource account that improves the technology of the client system, a user interface as in Core Wireless, a database as in Enfish, or an existing technological process as in McRO.  See Two-Way Media Ltd. v. Comcast Cable Commc'ns, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017) (“The claim [before the court] requires the functional results of ‘converting,’ ‘routing,’ ‘controlling,’ ‘monitoring,’ and ‘accumulating records,’ but does not sufficiently describe how to achieve these results in a non-abstract way.”).  
103
Applicant’s arguments with respect to claim(s) 1-5, 7-12, 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693